Citation Nr: 0123611	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  93-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for anal incontinence.  

2. Whether new and material evidence has been submitted to 
reopen a claim for an abdominal aortic aneurysm.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran, a physician, served on active duty from July 
1943 to December 1945 and from July 1947 to July 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied reopening the claims for 
service connection of anal incontinence and an abdominal 
aortic aneurysm. 

The Board observes that it denied reopening the claim of 
service connection for anal incontinence (among other claims) 
in January 1967, January 1982, June 1983, and December 1993.  
Similarly, the Board denied service connection for an 
abdominal aortic aneurysm in December 1993.  In December 
1994, the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court")) affirmed the Board's December 
1993 decision.  

In September 1999, the Board upheld the RO's determination 
that new and material evidence had not been submitted to 
reopen the veteran's claims as cited above.  The veteran 
filed an additional timely appeal to the Court.  In February 
2001, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication solely on the 
basis of the Veterans Claims Assistance Act of 2000 (the 
"VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  No other reasons were noted.  In this 
regard, the undersigned must note that the VCAA was issued in 
November 2000, over one year after the Board issued the 
latest decision in this case in September 1999.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.

As noted by the Board in September 1999, by a letter dated in 
October 1998, the veteran withdrew his request for a travel 
Board hearing.  In that same letter, the veteran asserted 
that he sustained a brain injury with resulting mental 
disability, hemiplegia, bilateral foot drop, and other 
disabilities as a direct result of treatment by the VA 
Medical Center at Long Beach from December 1996 to June 1998.  
As the case was before the Court, this matter has not been 
developed for appellate review and is referred to the RO for 
appropriate development and adjudication.  Brannon v. West, 
12 Vet. App. 32, 34 (1998); Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims.  In any event, no other issue is before the 
Board at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. A December 1993 Board decision, later upheld by the Court 
in December 1994, found that new and material evidence had 
not been submitted to reopen the service connection claims 
for (i) anal incontinence on the basis that the medical 
evidence did not establish a relationship between the 
disability and his service; and (ii) an abdominal aortic 
aneurysm on the basis that the condition was not diagnosed 
or treated in-service nor within one year following his 
release from service.  

3. Evidence submitted subsequent to the December 1993 Board 
decision includes a hearing transcript and the veteran's 
statements in support of his claims.  

4. This evidence received since December 1993 is cumulative 
and redundant, and thus not new. 


CONCLUSION OF LAW

The December 1993 Board decision, which denied reopening the 
claims of service connection for anal incontinence and an 
abdominal aortic aneurysm, is final.  The evidence received 
since the December 1993 Board decision is not new and 
material, and the claims for this benefit are not reopened.  
38 U.S.C.A. §§ 5100, 5108, 5102, 5103, 5103A, 5107, and 7104 
(West 1991 and West Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 
20.1100(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As reported by the Board in September 1999, the RO originally 
denied service connection for an anal fistula in August 1962 
on the basis that it was not shown in-service, but that 
internal and external hemorrhoids were noted on entrance for 
the second period of service.  A May 1966 rating decision 
denied service connection for rectal conditions, including 
anal incontinence, as the evidence did not serve to establish 
the onset of the conditions in-service.  In a January 1967 
decision, the Board denied the veteran's claim seeking 
entitlement to service connection for rectal conditions, 
including anal incontinence.  That decision was primarily 
based on a finding that the evidence of record did not 
demonstrate that the veteran presently had residuals of a 
rectal abscess for which service connection may be granted.  
The veteran was provided notice of the adverse decision.  

In a January 1982 Board decision, it was held that anal 
incontinence was not incurred in or aggravated by active 
military service.  The Board reconsidered the claim in June 
1983 and affirmed the January 1982 Board decision. 

The Board also observes that the RO originally denied service 
connection for an abdominal aortic aneurysm in February 1987 
on the basis that the condition was not diagnosed or treated 
in-service nor within one year following the veteran's 
release from service.  The veteran was notified of this 
adverse decision in April 1987.  He did not file an appeal.  
Subsequently, the veteran sought to reopen these claims.  In 
a December 1993 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
service connection claims for anal incontinence on the basis 
that the medical evidence did not establish a relationship 
between the disability and his service and for an abdominal 
aortic aneurysm on the basis that the condition was not 
diagnosed or treated in-service nor within one year following 
his release from service.  The Court in December 1994 upheld 
the Board's December 1993 decision.  

Additional evidence associated with the claims file 
subsequent to the December 1993 Board decision includes 
statements and sworn testimony by the veteran at a February 
1996 personal hearing at the RO.  This record reflects that 
the veteran is a physician and that he has appeared as his 
own expert witness.  He believes his statements are new and 
material as to his claims.  He contends that his expert 
testimony regarding the etiology of his anal incontinence and 
anal fistula warrant service connection.  The veteran 
articulated the same assertions addressed above and added 
that he was not treated for an anal fistula while on active 
duty.  He also maintains that his abdominal aortic aneurysm 
is due to an anamnestic reaction from inoculations received 
in-service and thereafter by the Federal Government.  He 
acknowledges that he did not have any reactions to the 
inoculations in-service.  He was also concedes that he was 
first diagnosed with an abdominal aortic aneurysm in 1985.  
The veteran asserts that he first experienced intermittent 
back pains in 1979 after an inoculation, similar to the type 
of injections he had in-service.  He believes, in substance, 
that if he had not had the inoculation in service in 1949 or 
1950 (different dates have been given), he would not have had 
the reaction following the 1979 inoculation that produced the 
aortic aneurysm.  Since the surgery for the abdominal aortic 
aneurysm, the veteran has not had the back pain and believes 
that it supports his view that there is a direct relationship 
between the inoculations and his abdominal aortic aneurysm.  
He testified that this nexus has not been established by 
medical research and that the connection thereto is a matter 
of incomplete knowledge - in "limbo."  He believes that the 
evidence should be sought from more expert persons than 
himself.  

In a February 2000 letter, the veteran appears to indicate 
that due to his "severe memory lapse from December 1996 to 
June or July 1997" he would defer to the "record and 
hearsay."  He appears to indicate that he has a bilateral 
paralysis of the lower extremities and brain damage of the 
left hemiplegia that is "undocumented," though this is not 
clear.  

In June 200, the RO provided the veteran's attorney with a 
copy of the veteran's one thousand and twenty-three page 
claims folder.  The veteran's attorney has submitted no 
written argument or evidence in support of the veteran's 
claim.  As noted above, in February 2001, the General Counsel 
and the veteran's attorney filed a joint motion to vacate the 
Board's decision and to remand this matter for development 
and readjudication solely based on the VCAA.  No other reason 
was provided for this motion.  In addition, no explicit or 
implicit challenge to the Board's decision was noted.  No 
other action was requested by the parties of the joint 
motion.  

In May 2001, the Board contacted the veteran's attorney and 
stated that he may submit additional argument and evidence in 
support of the veteran's claims.  The attorney was provided 
90 days to respond.  The veteran's attorney has submitted no 
written argument and no additional evidence have been 
submitted by either the attorney or the veteran.



Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

As noted by the parties of the joint motion, in November 2000 
the VCAA was enacted.  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2));

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) (revising the 
definition of new and material evidence) that is effective 
only for claims filed on or after August 29, 2001.  Since 
this claim was already pending on August 29, 2001, the 
revised version of 38 C.F.R. § 3.156(a) is not applicable to 
this matter.  Moreover, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Pertinent to this matter are the following provisions of 38 
C.F.R. § 3.159(c):

(c) VA's duty to assist claimants in 
obtaining evidence.  Upon receipt of a 
substantially complete application for 
benefits, VA will make reasonable efforts 
to help a claimant obtain evidence 
necessary to substantiate the claim.  In 
addition, VA will give the assistance 
described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to 
reopen a finally decided claim.  VA will 
not pay any fees charged by a custodian 
to provide records requested.

(1) Obtaining records not in the custody 
of a Federal department or agency.  VA 
will make reasonable efforts to obtain 
relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current 
or former employers, and other non-
Federal governmental sources.  Such 
reasonable efforts will generally consist 
of an initial request for the records 
and, if the records are not received, at 
least one follow-up request.  A follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If VA receives information 
showing that subsequent requests to this 
or another custodian could result in 
obtaining the records sought, then 
reasonable efforts will include an 
initial request and, if the records are 
not received, at least one follow-up 
request to the new source or additional 
request to the original source.
(i) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians.  The claimant 
must provide enough information to 
identify and locate the existing records, 
including the person, company, agency, or 
other custodian holding the records; the 
approximate time frame covered by the 
records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.
(ii) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the person, 
company, agency, or other custodian 
holding the records.  

(2) Obtaining records in the custody of a 
Federal department or agency.  VA will 
make as many requests as are necessary to 
obtain relevant records from a Federal 
department or agency.  These records 
include but are not limited to military 
records, including service medical 
records; medical and other records from 
VA medical facilities; records from non-
VA facilities providing examination or 
treatment at VA expense; and records from 
other Federal agencies, such as the 
Social Security Administration.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.
(i) The claimant must cooperate fully 
with VA's reasonable efforts to obtain 
relevant records from Federal agency or 
department custodians.  If requested by 
VA, the claimant must provide enough 
information to identify and locate the 
existing records, including the custodian 
or agency holding the records; the 
approximate time frame covered by the 
records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.  In the 
case of records requested to corroborate 
a claimed stressful event in service, the 
claimant must provide information 
sufficient for the records custodian to 
conduct a search of the corroborative 
records.
(ii) If necessary, the claimant must 
authorize the release of existing records 
in a form acceptable to the custodian or 
agency holding the records.
  
(3) Obtaining records in compensation 
claims.  In a claim for disability 
compensation, VA will make efforts to 
obtain the claimant's service medical 
records, if relevant to the claim; other 
relevant records pertaining to the 
claimant's active military, naval or air 
service that are held or maintained by a 
governmental entity; VA medical records 
or records of examination or treatment at 
non-VA facilities authorized by VA; and 
any other relevant records held by any 
Federal department or agency.  The 
claimant must provide enough information 
to identify and locate the existing 
records including the custodian or agency 
holding the records; the approximate time 
frame covered by the records; and, in the 
case of medical treatment records, the 
condition for which treatment was 
provided.  

66 Fed. Reg. 45,630-31.

VA also determined that under the discretionary and explicit 
authority granted by the VCAA, VA would not provide an 
examination or obtain a medical opinion to create new and 
material evidence to reopen a claim.  66 Fed. Reg. 45,628. 

As noted above, the new law revises the former § 5107(a) of 
title 38 United States Code to eliminate the requirement that 
a claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
However, as noted by the joint motion itself, in this case 
the question is not whether the claim is well grounded but 
whether new and material evidence has been submitted to 
reopen this claim.  The case of Winters v. Gober, 219 F.3d 
1375, 1380 (Fed. Cir. 2000) (one of two cases used by the 
parties of the joint motion as the basis to vacate and remand 
this decision) specifically addressed the issue of well 
groundedness where the VA had not previously addressed this 
issue.  It was indicated that the issue of well groundedness 
may "have required [the Court] to make improper de novo 
finds of fact."  However, the issue of well groundedness is 
not before the VA at this time.   

The new VCAA provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Board finds that the language of this section appears on 
first reading to indicate that the new law continues to place 
on the claimant the burden of coming forth with new and 
material evidence to reopen a previously denied claim.  The 
Board believes that to read this language to impose an 
obligation on the Secretary to conduct the duty to assist as 
enhanced by the VCAA prior to determining whether the claim 
should be reopened would effectively reverse the statutory 
assignment of the burden.  Even if the Board believed that 
the language of this section could be construed to authorize 
that the duty to assist would be performed before a 
determination is made as to whether new and material evidence 
has been submitted, the Board believes that construction 
would violate the mandate of Barnett v. Brown, 83rd F.3d 
1380, 1384 (Fed. Cir. 1996).  In Barnett, the United States 
Court of Appeals for the Federal Circuit concluded that 
38 U.S.C.A. § 7104 does not merely "empower" but 
"requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
of the merits of the claim.  In other words, a finding of new 
and material evidence is a basic jurisdictional test for the 
Board.  It would follow that if the Board has no jurisdiction 
over the merits of the matter, it is prohibited from 
directing development of the claim.  The new law lamentably 
did not address the holding in Barnett as it relates to the 
VCAA. 

The Board notes that this question has not been addressed by 
the Court at this time and there is no dicta in either 
Winters or Hensley v. West, 219 F.3d 1375, 1380 (Fed. Cir. 
2000) (the second case utilized by the parties of the joint 
motion as the basis to vacate and remand this decision) which 
would support the conclusion that the duty to assist 
provisions of the VCAA are applicable in cases whether the 
veteran has been found to have not submitted new or material 
evidence in the support of a previously denied claims.  

Notwithstanding the above discussion of the significance of 
38 U.S.C.A. § 5103A(f) and Barnett, supra., the Board further 
notes that the VCAA also contains a provision indicating that 
nothing in section 5103A precludes the VA from providing a 
claimant such assistance in substantiating a claim as VA 
considers appropriate.  38 U.S.C.A. § 5103A(g) (West Supp. 
2001).  This language appears to indicate that VA may choose 
to provide some assistance in claims to reopen based upon new 
and material evidence, but VA is not obligated provide the 
full scope of assistance provided elsewhere in the VCAA.  
Indeed, under this law VA is not obligated to provide any 
assistance at all in such claims.  In light of this 
discretionary provision, VA chose by rule making to permit 
assistance to claimant by obtaining:

1)  relevant records not in the custody of a 
Federal department or agency, to include 
records from State or local governments, 
private medical care providers, current or 
former employers, and other non-Federal 
governmental sources.  

2) records in the custody of a Federal 
department or agency.  VA will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency.

3) and, in compensation claims, the 
claimant's service medical records, if 
relevant to the claim; other relevant records 
pertaining to the claimant's active military, 
naval or air service that are held or 
maintained by a governmental entity; VA 
medical records or records of examination or 
treatment at non-VA facilities authorized by 
VA; and any other relevant records held by 
any Federal department or agency.

The record does not show that the veteran has identified with 
specificity any existing Federal or non-Federal records that 
could substantiate the claims now before the Board that have 
not already been obtained.  While he made a vague reference 
to medical reports in the 1950's, he has never identified 
such reports with specificity.  As the RO noted in a June 
1996 letter that the veteran must specify whether the alleged 
examinations were performed by VA or non-Federal providers 
and name the facility and the date of treatment.  (The 
veteran's attorney at least had notice of this communication 
through the copy of the claims folder.)  Such information has 
not been provided.  

The veteran has requested a VA medical opinion or even a VA 
medical research effort to substantiate one or more of his 
theories of medical causation.  The Board finds, however, 
that development by a medical opinion or research prior to a 
determination as to whether new and material evidence has 
been presented is clearly beyond what is contemplated by the 
statutory framework, the controlling case law and the VA 
interpretation of that statutory requirement as reflected in 
the rule making.

In any event, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this case.  
The RO has obtained all pertinent records regarding these 
issues and the veteran has been effectively notified of the 
evidence required to substantiate his claims.  That notice 
has been provided in a series of statements of the case, 
decisions of the Board and even the decision of the Court.  
Further, there is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  
The veteran has been fully advised of the status of the 
efforts to develop the record as well as the nature of the 
evidence needed to substantiate these claims in multiple 
communications from the RO and the Board over the extended 
life of this case that has been denied by the a Board and RO 
on multiple occasions.  

The parties of the joint motion made no reference to any 
additional existing evidence that could be obtained by the 
VA, it did not require or imply that an additional medical 
opinion was required, and it failed to note any implicit or 
explicit challenge to the decision itself.  It light of the 
veteran's medical condition, it would appear, as stated by 
the joint motion itself, a "waste of judicial economy" to 
fail to indicate (or at least suggest) any other development 
required if such development required is warranted by either 
party to the joint motion.  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate this case.  As the RO 
has completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  

Further, the Board must point out that the veteran's attorney 
obtained a copy of the claims folder with all substantive 
parts of the record in June 2000.  Therefore, the Board finds 
the veteran and his representative have actual notice of the 
evidence of record.  Such actual notice of the complete 
record obviously makes moot any alleged deficiency as to 
notice under the VCAA.  Accordingly, the Board finds that a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit entered a 
decision concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court's decision in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

As noted by the Board in September 1999, in the June 1996 
Statement of the Case (in addressing whether new and material 
evidence had been submitted to reopen the claims) the RO 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  Within the "Reasons and Bases" section of the 
Statement of the Case, the RO appears to use the correct 
post-Hodge analysis regarding new and material evidence, 
finding that the additional evidence in connection with the 
current claim did not constitute "new and material" 
evidence because it was duplicative evidence which was 
previously considered and, accordingly, merely cumulative.  
However, in some sections, the June 1996 Statement of the 
Case appears to paraphrase the Colvin definition of new and 
material evidence, holding essentially that there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  It is important to note that (similar to 
the situation involved with the VCAA and the Board's 
September 1999 decision) in June 1996, the month the 
Statement of the Case was issued, the determination in Hodge 
had yet to be issued. 

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  Accordingly, as the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence" and the RO's 
adjudication of the application to reopen the claims for 
service connection was consistent with that definition, it is 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Under this analysis, the finding 
that the evidence is not "material" was gratuitous, and 
thus any question as to whether the RO's ruling as to the 
materiality of the additional evidence was in accord with 
Hodge is rendered moot.  Furthermore, the revision of 
38 C.F.R. § 3.156(a) affects only the standard for 
materiality, not newness, and is not applicable as to this 
claim.  Thus, the rule change would not affect the 
disposition of this matter by the Board. 

This determination is consistent with the determination in 
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998).  In Vargas-
Gonzalez, the Court determined that if, and only if, the 
Board had found that the evidence to reopen was "new" with 
its determination concerning materiality of the evidence 
(based on the now-invalid Colvin test for materiality) would 
the question of the need for a remand for readjudication 
consistent with Hodge be necessary.  Accordingly, because the 
Board's determination that the evidence in Vargas-Gonzalez 
was not "new" was plausible, and thus not clearly 
erroneous, the Court held that a remand under Hodge need not 
be considered.  In the case before the Board at this time, it 
is found that the RO has determined that the evidence 
submitted by the veteran is not new.  In addition, in view of 
the fact that the Court has held in Fossie v. West, 12 Vet. 
App. 1 (1998), that the standard articulated in 38 C.F.R. 
§ 3.156(a) is less stringent than the one previously employed 
by Colvin, the Board also determines that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  Bernard, 4 Vet. App. at 393-94.  Accordingly, a 
remand of this case, in light of the determination of Hodge, 
is not required.

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 1991), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  New evidence means more 
than evidence which has not been previously physically of 
record.  However, for the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  With 
respect to the veteran's repeated requests for a "trial de 
novo," the Board must point out that it has no legal 
authority to conduct such a review in light of the existence 
prior final adjudications, as well as the decision of the 
Court in 1994.

Service, VA, and private medical records, correspondence 
between the veteran and other physicians, and medical text, 
aggregated with written statements from the veteran and 
family members and hearing testimony, reflect the excision of 
an acute perirectal abscess in November 1943, during his 
first period of military service.  Hemorrhoidal tags were 
noted on examinations in July 1947, September 1947, and July 
1950, during his second period of service.  An examination in 
June 1956 reflects that the abdomen and viscera and the anus 
and rectum were evaluated as normal.  A Dr. "D." noted an 
anal fistula in March 1962.  There was no clinical 
documentation of anal incontinence.  The August 1962 VA 
examination reflects hemorrhoids, but no fistulae.  The 
veteran testified that he developed amoebic colitis, which 
further complicated his anal condition, and that the 
operations he underwent in the anal area in 1943, 1962 and 
1964 led to incontinence.  

Statements submitted by his brother and ex-spouse reflect 
rectal complaints and history of anal fistula from 1956 to 
1964, respectively.  The veteran also submitted an April 1966 
statement, which contained a self-diagnosis of anal 
incontinence.  He indicated that the incontinence limited his 
activities.  VA examination and treatment records reveal that 
the veteran continued to have lower gastrointestinal (GI) 
problems which he associated with the perirectal abscess in-
service.  VA examination in June 1985 revealed diverticulosis 
and fecal incontinence.  A July 1985 GI examination report 
contained an assessment of anal incontinence.  The examiner 
noted that the veteran would be evaluated with rectal 
manometry prior to consideration of surgical or medical 
treatment.  The manometry was canceled.  An addendum to the 
cancellation reflects "apparently the veteran had rectal 
manometry several years ago, do not have the results.  Does 
not want to undergo repeat procedure.  Due to the infrequency 
of the [patient's] complaints, do not feel further GI 
eval[uation] needed."  

The evidence of record reflects no treatment for or clinical 
findings of an abdominal aortic aneurysm until May 1985.  VA 
records indicate that the veteran received in-patient 
treatment for an abdominal aortic aneurysm in June 1985, and 
has received treatment for an abdominal aortic aneurysm since 
that time.  In May 1986, the veteran testified that he 
suffered excruciating pain following prophylactic injections 
in 1979 given to avoid the contraction of diseases common in 
the Middle East.  He testified that the injections caused a 
reaction, initially manifested as back pain that led to the 
aneurysm.  The aneurysm reportedly ruptured in March 1992.  
At both his May 1992 RO hearing and his March 1993 travel 
board hearing, the veteran further explained his theory that 
his aortic aneurysm was caused by the anamnestic reaction 
precipitated by the 1949 and 1979 prophylactic injections 
required for travel in the Middle East.  He explained that 
this type of reaction was not scientifically proven at the 
time of the earlier denials of his claim, and as such he 
believed that the VA had a duty to assist him in the 
development of medical data that would substantiate his 
claim.  Medical literature submitted by the veteran addresses 
immunology, renal failure, aneurysms and the relationship 
between aneurysms and atherosclerosis.  Correspondence to and 
from other physicians consisted mainly of discussions on the 
etiology of the veteran's aortic aneurysm and possible immune 
reaction involvement.  Responses from two private physicians, 
doctors "F." and "W.", fail to confirm the veteran's 
theory.  Other correspondence concerns the degree of 
disability of the veteran as a result of the aneurysm, 
hypertension, and stress.

With respect to the evidence added to the record since the 
December 1993 Board decision that denied reopening claims for 
service connection for anal incontinence and an abdominal 
aortic aneurysm, the Board observes that the veteran contends 
that his medical opinion should be accepted as truth in the 
absence of "controverting" evidence offered by the VA.  
This argument must fail, however, if the medical opinions 
offered by the veteran are not new.  

The veteran's testimony and statements are not new.  The 
substance of these evidentiary assertions was of record 
before the Board's 1993 decision.  In this regard, the Board 
observes that independent medical opinions proffered by the 
veteran and considered in the December 1993 Board decision 
were not supportive of his contentions as to the etiology of 
the abdominal aortic aneurysm.  Additionally, the service 
medical records considered in the 1993 Board decision reflect 
no residuals of a perirectal abscess or complaints, 
treatment, or evaluation of an abdominal aneurysm or 
treatment for an immune reaction due to prophylactic 
immunizations in-service until many years after service.  The 
veteran, himself, testified that his medical opinion as 
regards the immunological response causing the abdominal 
aortic aneurysm had not been proven by scientific research.  
As the Court observed in its December 1994 decision:

To the extent the current version of the 
appellant's theory linking the inoculations 
to the aneurysm may differ from that he 
provided in 1987, the appellant has not 
demonstrated individual competence to assert 
such a unique scientific theory beyond his 
expertise as a physician, nor has the 
appellant substantiated the theory with 
independent scientific evidence.

On review of the entire claims folder, the Board finds that 
the evidence presented by the veteran with respect to the 
issues on appeal is not new.  New evidence means more than 
evidence which was not previously physically of record.  The 
additional evidence submitted since the December 1993 Board 
decision is cumulative and redundant of evidence previously 
of record when this case considered by the Board in 1993.  
Thus, it is not new.  The veteran's testimony and statements 
are almost total reiterations of his previous contentions 
before the Board in December 1993 and at other times.  Prior 
decisions considered the fact that the veteran, a physician, 
had specialized knowledge.  The simple reiteration of 
substantively the same evidentiary assertions in support of 
the current application to reopen warrant no additional 
special consideration in light of Hodge. 

In light of the above, the Board determines that the 
veteran's attempt to reopen his claims of entitlement to 
service connection for anal incontinence and an abdominal 
aortic aneurysm are unsuccessful because the evidence he has 
submitted does not meet the regulatory requirements found in 
38 C.F.R. § 3.156(a) (as in effect for claims filed on or 
after August 29, 2001).  See Smith v. West, 12 Vet. App. 312 
(1999) (holding that if new evidence had not been submitted, 
the veteran had not fulfilled the requirement for new and 
material evidence to reopen his claim for service 
connection).  Accordingly, the claims are not reopened.  

This case has been to both the Board and the Court on more 
than one occasion.  However, again, the Board must find that 
unless the veteran provides new and material evidence to 
reopen the claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett, 
supra.  Thus, unless, and until, the veteran develops new and 
material evidence to provide a basis to reopen his claim, 
rather than reiterating previous contentions, the Board may 
not unilaterally adjudicate the merits of claims previously 
denied.  As new and material evidence has not been submitted 
to reopen the veteran's claims for service connection, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).


ORDER

New and material evidence has not been submitted to reopen a 
claim for abdominal aortic aneurysm; the appeal is denied.  

New and material evidence has not been submitted to reopen a 
claim for anal incontinence, the appeal is denied.  


		
	Richard . Frank
	Member, Board of Veterans' Appeals

 

